Exhibit 10.4

November 1, 2005 – October 31, 2008
Labor Agreement
Between

INTERNATIONAL EXTRUSTION CORP.

and

CABINET MAKERS, MILLMEN AND INDUSTRIAL
CARPENTERS LOCAL 721
AFFILIATED WITH

THE UNITED BROTHERHOOD OF CARPENTERS AND
JOINERS OF AMERICA


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

 

 

 

AGREEMENT

 

2

 

ARTICLE 1

 

SAVINGS CLAUSE

 

2

 

ARTICLE 2

 

UNION SECURITY

 

2

 

ARTICLE 3

 

EQUAL EMPLOYMENT OPPORTUNITY

 

3

 

ARTICLE 4

 

MANAGEMENT RIGHTS

 

3

 

ARTICLE 5

 

PROBATIONARY PERIOD

 

3

 

ARTICLE 6

 

REGULAR WORK TIME

 

4

 

ARTICLE 7

 

ADDITIONAL SHIFTS

 

5

 

ARTICLE 8

 

OVERTIME

 

5

 

ARTICLE 9

 

RIGHTS OF UNION REPRESENTATIVES

 

6

 

ARTICLE 10

 

SHOP STEWARDS

 

7

 

ARTICLE 11

 

PAY PERIODS

 

8

 

ARTICLE 12

 

SHOW-UP TIME

 

8

 

ARTICLE 13

 

CHECK-OFF

 

8

 

ARTICLE 14

 

JOINT COMMITTEE ON INDUSTRIAL RELATIONS

 

9

 

ARTICLE 15

 

WAGES

 

9

 

ARTICLE 16

 

HEALTH AND SAFETY

 

10

 

ARTICLE 17

 

WORK CLASSIFICATIONS

 

11

 

ARTICLE 18

 

GRIEVANCE AND ARBITRATION PROCEDURE

 

11

 

ARTICLE 19

 

NO STRIKE – NO LOCKOUT

 

12

 

ARTICLE 20

 

SENIORITY

 

12

 

ARTICLE 21

 

TERMINATION OF SENIORITY

 

14

 

ARTICLE 22

 

JOB BIDDING

 

14

 

ARTICLE 23

 

HEALTH, WELFARE, AND DENTAL PLAN

 

16

 

ARTICLE 24

 

PAID VACATIONS

 

17

 

ARTICLE 25

 

UNION LABEL

 

18

 

ARTICLE 26

 

SICK PAY

 

19

 

ARTICLE 27

 

LEAVE OF ABSENCE

 

20

 

ARTICLE 28

 

HOLIDAY PAY

 

20

 

ARTICLE 29

 

JURY DUTY PAY

 

21

 

ARTICLE 30

 

FUNERAL PAY

 

22

 

ARTICLE 31

 

EMPLOYEE RETIREMENT SAVINGS PROGRAM

 

23

 

ARTICLE 32

 

GENERAL PROVISIONS

 

24

 

ARTICLE 33

 

SOLE AND ENTIRE AGREEMENT

 

25

 

ARTICLE 34

 

DURATION OF AGREEMENT

 

26

 

 

 

 

 

 

 

SIGNATURES

 

 

 

26

 

 

 

 

 

 

 

EXHIBIT “A”

 

CLASSIFICATION & HOURLY WAGE SCHEDULE

 

27-28

 

EXHIBIT “B”

 

MAINTENANCE & DIE REPAIR PROGRESSION

 

29

 

EXHIBIT “C”

 

ATTENDANCE POLICY

 

30-31

 

 

1


--------------------------------------------------------------------------------





AGREEMENT

THIS AGREEMENT is made and entered into this 1st day of November, 2005, between
INTERNATIONAL EXTRUSION CORPORATION, located at 1000 Meridian Avenue, Alhambra,
California, hereinafter called “Company” or the “Employer”: and the SOUTHWEST
REGIONAL COUNCIL OF CARPENTERS AND JOINERS OF AMERICA, AND CABINET MAKERS AND
MILLMEN LOCAL 721, hereinafter known as the “Union”.

It is agreed between the parties signatory hereto, that the above mentioned
Union is and shall remain, as long as this Agreement is in force, the sole and
exclusive bargaining representative of all persons working for the Company. 
Employees working as guards, office workers, salesmen, supervisory personnel,
and all administrative employees are excepted as defined by the Labor-Management
Relations Act of 1947, as amended.


ARTICLE 1
SAVINGS CLAUSE

In the event any Federal, State or local law conflicts with any provisions of
this Agreement, the provision or provisions so affected shall no longer be
operative or binding upon the parties, but the remaining portion of this
Agreement shall continue in full force and effect.


ARTICLE 2
UNION SECURITY

Section a)             The Company agrees that all production, maintenance,
transportation and tool and die employees in the bargaining unit, including
leadpersons, shall be, or thirty-one (31) days after their employment, as a
condition of employment, become and remain members in good standing of Cabinet
Makers and Millmen Local 721, of the United Brotherhood of Carpenters and
Joiners of America.

Section b)             A member in good standing is defined to mean: An employee
who tenders uniform initiation fees and the current month’s regular Union dues. 
Failure to comply with this and upon official written notification by the Union
to the Company, said employee shall be terminated within five (5) working days.

Section c)             The Company agrees to furnish the Union with a list of
all new hire-ins and re-hires once a month.

2


--------------------------------------------------------------------------------





ARTICLE 3
EQUAL EMPLOYMENT OPPORTUNITY

Section a)             Neither the Company nor the Union shall discriminate
against any employee because of such employee’s race, color, religion, sex,
national origin or age (to the extent prohibited by the age discrimination act
only) or physical handicap (to the extent they are able to perform the duties
assigned.)

Section b)             All grievances alleging a violation of this Section shall
be furnished to the other party in writing.

Section c)             If no satisfactory settlement is reached by Step 3 of the
Grievance Procedure, such grievances shall not be subject to Step 4
(Arbitration) of the Grievance Procedure, but may be the basis of a complaint
before the Federal or State Agency which has jurisdiction over the subject
matter.

Section d)             Whenever the masculine pronoun is used in the Agreement,
it shall refer to both genders.


ARTICLE 4
MANAGEMENT RIGHTS

Except to the extent expressly abridged by a specified provision of this
Agreement, the Company reserves and retains all of its rights to manage the
business.  The rights of management shall include but are not limited to, its
right to determine prices of products; volume of production and methods of
financing; to drop a product line; to establish or continue policies, practices
and procedures for the conduct of the business and to change or abolish such
policies, practices and procedures; the right to determine the number and type
of its operations, and the methods, processes, and materials to be employed; to
discontinue processes or operations; to select and determine the number and
types of employees required; to transfer, promote or demote employees, or to lay
off, terminate for just cause, or otherwise relieve employees from duty for lack
of work or other legitimate reasons; and to make and enforce reasonable rules
for the maintenance of discipline.  (Provided however, before the Company
changes plant rules, the Company and the Union will meet and discuss such
changes).  If no agreement can be reached as to the rule being reasonable or
with the established rules, the rule may become effective and then subject to
the provisions of Article 18.


ARTICLE 5
PROBATIONARY PERIOD

All new production and material handling employees hired after the signing of
this Agreement shall be on probation for the first thirty (30) calendar days of
employment or reemployment and all skilled craftsman employees hired after the
signing of this Agreement, shall be on probation for the first ninety (90)
calendar days of employment or reemployment.  During this probationary period an
employee shall have no seniority rights.  The company shall have the absolute
right, in its sole discretion, to discharge or layoff any probationary employee
for any reason.  A probationary employee’s entire work record will be reviewed
by the Company in making the determination as to continued employment.  Upon
satisfactory completion of the probationary period seniority will be computed
from the employees original date of hire or most recent re-hire date.  Extension
of the probationary period may be jointly agreed upon by the company and the
Union.

3


--------------------------------------------------------------------------------





ARTICLE 6
REGULAR WORK TIME

Eight (8) hours shall constitute a regular workday.  Five (5) days shall
constitute a regular workweek from Monday to Friday inclusive.  The first shift
shall start between 6:00 a.m. and 8:00 a.m. and each shift shall have an
established starting time. Except that the Company may schedule regular shifts
at other start times from the first Monday in June until the first Monday in
October to meet electrical power requirements and rate availability. Written
notice will be posted, with a copy to the Union, at least one (1) calendar week
prior to such change and the new schedule will be in effect for at least four
(4) calendar weeks.  Upon mutual agreement between the Company and the Union or
the majority of employees in a department, for Saturday work only, the normal
starting time maybe changed to 5:00 a.m. without overtime penalty.  This option
may also apply to a regular work shift by a department, but only with the
approval of the Company, the Union and the majority of employees.  The Company
shall notify the Union in writing, of the time elected to start the regular
workday.  The regular workday shall continue uninterruptedly for eight (8)
hours, except for a meal period of one-half (1/2) hour.  If the meal period is
less than one-half (1/2) hour, (at the Company’s option) it shall be a paid meal
period, except by mutual agreement, between the Company and the Union, for
production employees only, there shall be no staggered shifts.  Also, a ten (10)
minute rest period is to be provided midway in the morning and ten (10) minutes
midway in the afternoon.  This shall be applicable to all shifts.  Any employee
who works a scheduled ten (10) or more hour day shall be entitled to a third ten
(10) minute rest period during the ten (10) or more hour day.  The time of this
third rest period is to be determined by mutual agreement.

All hours worked before or after the shift, above and beyond the regular eight
(8) hours, to which the employee is regularly assigned, shall be paid as
overtime pay hours.  In the event the employee works eight (8) hours or less, in
the preworking hours before his regular starting time, he will be paid overtime
if he also completes his normal (8) hour shift.  However, in the event the
Company elects to send the employee home prior to the completion of his normal
shift, all hours working prior to his normal starting time will be paid for at
time and one-half (1 1¤2).

4


--------------------------------------------------------------------------------





ARTICLE 7
ADDITIONAL SHIFTS

Section a)             All employees regularly assigned to the swing shift shall
receive thirty cents ($.30) per hour above the regular straight time hourly rate
of pay and all employees assigned to the graveyard shift shall receive forty
cents ($.40) per hour above the regular straight time hourly rate of pay.

Section b)             Shift differential shall be paid for only those hours
worked on swing or graveyard shift, unless otherwise specified.

Section c)             A first shift differential of twenty-five cents ($.25)
per hour shall be paid for only those hours worked before 6:00 A.M.


ARTICLE 8
OVERTIME

The rate of wages for overtime work shall be as follows:

Section a)             For the first two (2) hours after the first eight (8)
hours worked in any one day, and work on Saturdays for the first eight (8)
hours, time and one-half (1 ½) the regular hourly rate shall be paid.

Section b)             All overtime work thereafter, and work performed on
Sundays, shall be paid for at the rate of double (2) time.

Section c)             Herein listed holidays when worked shall be paid for at
the rate of double (2) time plus the holiday pay.

Section d)             If a regularly assigned swing or graveyard shift which
begins on Friday or the day before a holiday continues into holiday or Saturday
hours, or if a regularly scheduled graveyard shift starts prior to 12:01 a.m.
Monday, those shift hours which fall on a Saturday or holiday shall be worked at
the applicable straight time rate plus shift differential and not at an overtime
rate.

Section e)             Whenever possible, any employee, when required to work
overtime during the regular workweek, must be notified by mid-shift of that day.

Section f)               When an employee is required to work on Saturday or
Sunday, he must be notified no later than the end of his regular shift on
Thursday.

Section g)            To the extent practical, the Company will make an effort
to achieve equalization of overtime within a classification and department.

Section h)            Whenever possible, overtime work will be assigned to
employees who normally perform the work in question.

5


--------------------------------------------------------------------------------




Section i)               The Company will request qualified employees to work
overtime on a voluntary basis, if less than a full crew, department or plant are
going to work overtime.  If a sufficient number of qualified employees have not
volunteered, the Company reserves the right to schedule the remaining qualified
employees to work overtime work.

Section j)               The Company will make every reasonable effort to
relieve any employee who has a good reason to be excused if a suitable and
qualified replacement can be found.  A request naming the qualified replacement
may be made in writing and given to the immediate supervisor.  If a request is
made in this manner, a denial on the part of the Company must be signed by the
appropriate department manager and the appropriate steward being advised of the
decision.

Section k)           All work to be worked by an employee on a fourth
consecutive Saturday and Sunday will be voluntary.

Section l)               An approved absence under section (j), when a
replacement is found will not be charged to the excused employee.

Section m)         The Company will provide a bulletin board located in the time
clock area for notices of an employee seeking a qualified replacement to work
overtime.

Section n)            Incorrect assignments of overtime will be resolved by the
aggrieved party being offered the next opportunity to work available overtime
rather than direct payment of any type.


ARTICLE 9
RIGHT OF UNION REPRESENTATIVES

Section a)             An accredited representative of the Union, after making
his presence known to the General Manager or Plant Manager or their designated
representative, shall have reasonable access to the Company’s place of business
for the purpose of handling legitimate Union business during working hours.

Section b)             The Company will provide space on bulletin boards for
posting notices of Union business.  Such notices must be submitted to the Plant
Manager for approval before posting.

6


--------------------------------------------------------------------------------





ARTICLE 10
SHOP STEWARDS

Section a)             The Company will make the Shop Stewards known to all new
employees.

Section b)             Shop Stewards shall have reasonable time during the day
to handle Union business.

Section c)             Each Shop Steward shall obtain authorization from his
supervisor before leaving his work to perform his functions, and shall also
report on his return to his department.  In the event that Shop Steward is on a
job, which affects the production of another employee or a group of employees,
the Shop Steward shall remain on the job until arrangements can be made to
obtain a relief.  The supervisor should make the necessary arrangements to
relieve the Shop Stewards as soon as practical.  When it is necessary for a Shop
Steward to enter a department other than his own, he shall notify the supervisor
of that department of his presence and of the nature of his business therein.

Section d)             If available, a Shop Steward is to be present at the time
of a suspension or discharge of an employee.

Section e)             The Shop Steward shall be notified three (3) days prior
to any major layoff whenever possible.

Section f)               Shop Stewards shall be furnished a weekly list of all
newly hired employees.

Section g)            Shop Stewards must have at least three (3) years of
service with the Company and will be granted super seniority for layoff purposes
only.  At the time of a layoff, by mutual agreement between the Company and the
Union, the Shop Steward will be assigned to an available job on the same shift,
thereby enabling him to continue in the performance of his duties as a Shop
Steward.

Section h)            If an employee is to be disciplined, he may request that a
Shop Steward be present.

Section i)               The Shop Steward and the employees will not suffer any
loss in pay from regularly scheduled hours of work while attending Step 3
grievance meetings with the Company.  Any time spent outside of the regularly
scheduled hours will not be paid for by the Company.

7


--------------------------------------------------------------------------------





ARTICLE 11
PAY PERIODS

Employees shall be paid weekly.  Employees shall be paid the full amount of
wages due on each pay day, except that in order to facilitate the handling of
the payroll, the Company shall be permitted to hold back not more than one (1)
week’s pay between such paydays.


ARTICLE 12
SHOW-UP TIME

Providing they are available at the regular starting time, employees ordered to
work for whom no work is provided shall receive a minimum of four (4) hours pay
and if worked (5) hours or more, shall receive eight (8) hours pay.  If any
employee elects to leave his employment before the end of the shift with the
permission of the Company, he shall be paid only for the actual time worked. 
Employees shall be considered as having been ordered to work if the foreman or
working superintendent or person in charge of operations or his representative
fails to notify them not to report at the end of the previous work day or shift.

There will be no obligation for the Company to pay the minimum referred to in
this Article in the event of floods, fires, power failure or other occurrences
such as: bomb threats, earthquakes, major breakdowns, etc., which are beyond the
Company’s control.


ARTICLE 13
CHECK-OFF

The Company and the Union agree to a voluntary check-off for monthly Union dues
and initiation fees, with the following stipulations:

Section a)             The Union agrees to furnish the Company with signed
voluntary authorization cards.  The Union also agrees to furnish the Company
monthly with a duplicate list of all employees who have signed authorization
cards.

Section b)             During the term of his Agreement and during any extension
thereof, as provided in this Agreement, the Company shall deduct on the second
pay period of each month the Union dues and initiation fees as designated on the
voluntary authorization cards signed by the individual employee.  The Company
shall remit such deductions together with a duplicate copy of the check-off list
to the Union no later than one (1) week after such deductions are made.

Section c)             Upon notification from the Union that any employee is in
arrears in Union dues or initiation fee or any part thereof, the Company will
deduct the amount of arrears or unpaid initiation fee at the same time that
deductions are made for the Union dues to the extent that such deduction is
authorized by said voluntary authorization card.

8


--------------------------------------------------------------------------------





ARTICLE 14
JOINT COMMITTEE ON INDUSTRIAL RELATIONS

The members of the Grievance Committee shall serve with Company representatives
as employee members of the Joint Committee on Industrial Relations.  The purpose
of the Joint Committee is to afford a better means of communication between the
employees and the Company through informal discussions of matters of mutual
interest.  The Joint Committee will meet monthly or as jointly agreed upon by
the Chairman of the Grievance Committee and the Company from time to time.


ARTICLE 15
WAGES

Section a)             All employees working in classifications covered by this
Agreement shall be paid no less than the hourly wage set forth in Exhibit “A”,
attached hereto and made a part hereof.

Section b)             It is understood that the rates listed in Exhibit “A” are
hourly rates for experienced employees (after normal progression) for each
classification.  Any employee receiving more than these rates, while being
classified as such, are not to be reduced during the life of this Agreement. 
However, employees who are reclassified into a lower paying position on a
permanent basis, due to bidding down, demoted for just cause, or request for
voluntary transfer to a lower paying job will have their rate adjusted to
reflect such change.

Section c)             Any employee who is reclassified into a lower paying
position due to a reduction in force shall receive the contract rate or their
old rate when they were classified as such, whichever is the higher of the two.

Section d)             Employees whose current hourly rate is above the
classification rate for the position which they currently hold or have bid and
were promoted, will retain their rate if such bid is within the same
classification or will retain their rate or the new classification rate to which
they bid and were promoted, whichever is the higher of the two.

Section e)             All non-progressionary employees shall receive the
negotiated increase in wages regardless of their present rate of pay.   No
employee shall receive a reduction in pay because of the terms of this Agreement
unless expressly provided for as in Article 15 (b).

Section f)               Transfers to higher paid classifications shall be
offered to the most senior qualified employees who can perform the job. The
Company shall have the right to make all other temporary transfers without
regard to seniority for a period of up to thirty (30) days.  Further extensions
of the thirty (30) day transfer may be agreed to by the Company and the Union. 
Employees temporarily assigned to a lower classification shall not have their
wages reduced.  After attaining the classification rate, any employee who works
at a classification which requires a higher rate of pay shall receive the higher
rate of pay for the actual hours worked in that classification.

9


--------------------------------------------------------------------------------




Section g)            Employees involuntarily transferred to another shift shall
have placement priority in the first opening in their job classification on
their former shift after ten (10) working days.


ARTICLE 16
HEALTH AND SAFETY

Section a)             The Company shall make reasonable provisions for the
safety and health of its employees in the plant during their hours of
employment.  The Company agrees that it will furnish and maintain first-aid
equipment.  The Union and its members will cooperate in maintaining sanitary
conditions and in the use of safety devices, making suggestions so as to improve
the safety and health of the employees, and taking reasonable care for any
safety material provided.

Section b)             Employees injured on the job will not suffer a loss of
wages due to visits to the doctor or hospital for examination or treatment
during working hours on the day of injury.  Visits to a doctor or hospital after
the day of the injury shall be on non-working time; provided, however, if an
employee must see a specialist during normal working hours, the Company shall
provide time off with pay not to exceed an aggregate of three (3) hours.

Section c)             By mutual agreement between the Company, the Union and
the employee’s doctor, the employee, who is unable to perform the duties of his
job because of the injury or physical handicap, may be placed in a different job
classification at a reduced rate of pay if such a position is available and the
employee is physically able to perform the job.

Section d)             The Company reserves the right to send, at any time and
at the Company’s expense, an employee to a recognized doctor, hospital or
medical clinic to have the employee examined or tested to ensure that he is
physically, mentally or emotionally capable of performing his job.  All
employees agree as a condition of employment to abide by this procedure and
authorize any medical facility so used to release information obtained to the
appropriate Company representatives.

10


--------------------------------------------------------------------------------



ARTICLE 17
WORK CLASSIFICATIONS

If the Company establishes a new job classification within the bargaining unit
during the term of this Agreement, the Company will notify the Union of any new
classification and initially set the rate of pay for such new job
classification.  If the Union is not satisfied with the rate of pay established
by the Company, it shall have the right within ten (10) days after the
establishment of such new classification to file a grievance pursuant to Article
18 of this Agreement.  If the grievance proceeds to the arbitration, the
arbitrator shall have jurisdiction to determine only whether or not the rate of
pay established for such new job classification bears a fair relationship to the
other rates of pay set forth in this contract, and if not, what rate of pay
would bear such relationship.


ARTICLE 18
GRIEVANCE & ARBITRATION PROCEDURE

Section a)             Should any difference arise between the Company and the
Union or between the Company and any employee covered by this Agreement as to
the meaning and application of the provisions of this Agreement, an earnest
effort shall be made to settle such differences, providing such difference has
been submitted within ten (10) working days (except for terminations which shall
be five (5) working days) of the incident or discovery or knowledge of the
incident.

Section b)             All disputes of employees shall be taken up for
settlement in the first instance verbally with the immediate supervisor by the
employee and his Shop Steward.  The group should endeavor to reach settlement of
the matter within twenty-four (24) hours.

Section c)             If the dispute is not settled with the twenty-four (24)
hour period, it will then be reduced to writing, signed by the employee and the
Steward, or the Stewards in a group case and specifying the Article and Sections
of the Agreement believed violated and what relief is sought and be submitted to
the Plant Manager within an additional twenty-four (24) hours.

Section d)             The Plant Manager will answer the grievance within five
(5) days and present it to the Shop Steward and the Union.  If the Plant
Manager’s answer is still unsatisfactory, then within five (5) days, the Union
Business Representative or Shop Steward shall schedule a meeting with a
representative  of management designated by the Company.  If the grievance is
not resolved at the meeting, the Company will reply to the Shop Steward and the
Union within five (5) days.

Section e)             If the dispute is still not resolved, the Union or the
Company may appeal the grievance to arbitration within an additional five (5)
days.  The parties shall jointly engage an impartial arbitrator to adjust the
dispute, whose decision shall be final and binding upon both parties.

Section f)               The arbitrator shall not have the right to add to nor
subtract from nor modify any of the terms of his Agreement.

11


--------------------------------------------------------------------------------




Section g)            It is agreed and understood that only one (1) issue shall
be submitted to one (1)  arbitrator unless the Union and the Company shall
mutually agree to submit more than one (1) grievance to the same arbitrator.

Section h)            The arbitrator shall submit his decision in writing within
thirty (30) working days after he has heard the case.  His decision must specify
in what manner the amount (if pay is involved) is to be received by the
aggrieved party.

Section i)               The cost of the arbitrator shall be borne equally by
the parties.

Section j)               All time limits specified above exclude Saturdays,
Sundays, and holidays.

Section k)           American Arbitration Association shall furnish a panel of
arbitrators whose selection shall be determined by the rules of that
organization.

Section l)               All of the time limits provided herein may be extended
by mutual agreement.


ARTICLE 19
NO STRIKE-NO LOCKOUT

During the term of this Agreement, all disputes, grievances, complaints and
adjustments pursuant to this Agreement shall be settled in accordance with the
Grievance and Arbitration Procedure outlined in Article 18 and the Union agrees
for itself and it’s members that there shall be no strike of any kind, walk-out,
sympathy strike, slowdown, picketing, stay-in, or work stoppage of any type, or
interference with production coercive or otherwise, or violation of this
Agreement.  The Company agrees that there shall be no lock-out in violation of
this Agreement on its part.


ARTICLE 20
SENIORITY

Section a)             The purpose of this Article is to provide a declared
policy of work security for qualified employees, measured by length of service
with the Company.

Seniority as used herein means length of service with the Company since the date
of hire or rehire.

Section b)             Seniority shall be considered to encompass the following:

1)              Length of continuous service;

2)              Knowledge, skill and efficiency;

3)              Physical fitness for the job in question.

When 2) and 3) are relatively equal, length of service shall govern.

Section c)             The Company agrees to notify the Shop Stewards at the
earliest possible moment before any general layoff.

12


--------------------------------------------------------------------------------




Section d)             If a reduction of the working force is necessary,
employees shall be laid off in accordance with their seniority, and the employee
with the least amount of seniority being laid off first, provided that the
employee with the greatest amount of seniority is able to perform the work.

Section e)             In increasing the working force after a layoff, the
reverse of the above mentioned procedure shall be followed.

Section f)               An up-to-the-date seniority list will be maintained by
the Company and a copy furnished to the Shop Steward upon request.

Section g)            Any employee laid off and re-employed within one (1) year
shall not forfeit any seniority rights.  An employee shall lose his seniority if
he, having been laid off, fails without reasonable excuse to report for work
within five (5) working days after a personal notice or a registered,
return-receipt notice is mailed to the employee at his last known address.

Section h)            When the Company reduces the work week for more than two
(2) weeks duration in a sixty (60) day period, the Company shall be compelled to
lay off those employees with the least seniority in order to ensure a five (5)
day work week for the remaining employees.

Section i)               In order to maintain work flow at the time of
restaffing, the Company will first recall those employees with a right to recall
and may recall any available employee, regardless of their seniority, for a
temporary period of five (5) days before recalling the prior employees from lay
off.  Staffing done in this manner would last only until all qualified and
senior employees were recalled in accordance with the normal recall provisions
called for in Article 20 – Seniority.

13


--------------------------------------------------------------------------------





ARTICLE 21
TERMINATION OF SENIORITY

An employee’s seniority shall terminate:

1)             Upon discharge for cause.

2)             Upon voluntary termination of employment (quit).

3)             Upon failure to return to work following layoff within the time
provided as specified in Article 20, section (g).

4)             Unreported absence from work for three (3) consecutive days
(voluntary quit).

5)             Upon failure to return to work after expiration of a leave of
absence.

6)             Upon layoff or any leave of absence for a period in excess of one
(1) year. (excluding Industrial Accidents which shall be up to eighteen (18)
months.)


ARTICLE 22
JOB BIDDING

Section a)             New or permanent job classifications or vacancies shall
be posted at least forty-eight (48) hours on a bulletin board in the plant prior
to the filling of these jobs permanently.  The bid shall state the job title, if
it is permanent or temporary, shift, rate of pay and department, where
applicable.  Any employee who feels he possesses the necessary capabilities may
make applications for the job openings by following the instructions on the
posted bid.

Section b)             If in the opinion of the Company, (2) and (3) of the
seniority provisions are relatively equal, length of service shall be the
determining factor.

Section c)             Before any notice of the successful bidder is posted on
the bulletin board, the Plant Manager will review the bid list with the
departmental Union Steward.  Employees whose names remain on the notice at the
end of the official posting period shall be considered for the job and should
they be the successful bidder, must accept the job.  The name of the successful
bidder will be posted when the job is awarded.

Section d)             In the case where a junior employee has been awarded a
job bid, the Company shall notify the senior employee or employees in writing as
to the reason for the denial.

Section e)             An employee who is eligible for and receives a job shall
be allowed a trial period, the length of which shall be determined by the Plant
Manager, but in any case the trial period shall not exceed thirty (30) calendar
days for production and material handling positions, and ninety (90) calendar
days for skilled crafts positions, unless an extension is mutually agreed to by
the Company and the Union.  The skilled craft position shall be Maintenance,
Tool & Die, and Die Repair.

14


--------------------------------------------------------------------------------




Section f)               If it is determined by the Company within the above
referred to trial period that the job bidder or assignee is not qualified, the
disqualified employee will thereupon be returned to his former job without loss
of seniority of rate of pay on such former job.

Section g)            There shall be no deliberate disqualifications on the part
of the employee or by the supervisor within the trial period on the basis of
personalities and/or employees personal desires.

Section h)            Postings shall remain open for up to thirty (30) calendar
days.  If additional openings should occur within a particular classification,
department, and shift or because of a disqualification, then the next senior
person on the list shall be awarded the position if he or she qualifies in
accordance with Article 20, Section (b) of the Agreement.

Section i)               Any employee assigned or selected for a posted job may
be denied consideration for any job posted for six (6) months immediately
following his selection, or appointment except for a newly created job, a job at
a higher rate of pay or an undue hardship case as agreed by the Company and the
Union.

Section j)               The successful bidder will receive twenty-five cent
($.25) increase or the rate of the job, whichever is less, at the time he is
moved to the new job.

Section k)           An employee whose rate is still in progression shall
receive the twenty-five cents ($.25) increase when he is moved to the new job
and then continue with such regular progression increases until he reaches the
top rate of the classification to which he bid.

Section l)               The promotion and demotion of the Leadperson shall be
at the sole discretion of the Company, and not subject to the provisions of
Article 18 providing however, in the event of any demotion the Company will
discuss the basis for its decision with the Union before doing so.

Section m)         On a “temporary job bid” the Company will record on the job
bid notice as much information concerning the status of the job and person, as
they are aware of.  Any individuals who become the successful bidder of such a
job may be converted to permanent, without further bidding, if the employee who
was absent does not return.

Section n)            Quality Control positions will be part of the job bid
list.

15


--------------------------------------------------------------------------------





ARTICLE 23
HEALTH, WELFARE, AND DENTAL PLAN

Effective November 2005 hours worked, the Company agrees to pay 90% of the cost
of the composite medical and dental insurance premium to the Southern California
Lumber Industry Welfare Fund in the amount of Five Hundred Seven Dollars and
Forty Seven Cents ($507.47) for each eligible employee who works seventy (70)
straight time hours or more during the month of November, 2005.

Effective December 2005 hours worked, the company agrees to pay 90% of the cost
of the tiered medical and dental insurance premium to the Southern California
Lumber Industry Welfare Fund.

MONTHLY CONTRIBUTION RATES AS OF JANUARY 1, 2006

Coverage

 

Monthly Premium

 

Company

 

Employee

 

Employee

 

$

303.40

 

$

273.06

 

$

30.34

 

Employee + Spouse

 

556.95

 

501.26

 

55.69

 

Employee + Child(ren)

 

490.59

 

441.53

 

49.06

 

Family

 

698.18

 

628.36

 

69.82

 

 

The benefit package includes Medical, Dental, Prescription Drug, Vision and Life
Insurance

INCREASES IN CONTRIBUTIONS:

The employees’ cost for the programs will be Ten Percent (10%) of the composite
rate for hours worked in November, 2005.  The employees’ cost for the programs
will be Ten Percent (10%) of the tiered rate according to the employee election,
as set forth above, for hours worked beginning in December, 2005.  Thereafter,
any cost increases in the Plan will be shared equally (50%-50%) by the Company
and the employee.  The Company or the Union will give the other party thirty
(30) days written notification of any cost changes under the Plan.

WELFARE CONTRIBUTIONS:

Beginning on the effective date of this agreement, based on hours worked or paid
for in the preceding month and continuing each month for the duration of this
Agreement; or any further extension thereof, the Employer agrees to make monthly
contributions as specified above to the Southern California Lumber Industry
Welfare Fund’s Managed Care plan for each employee who works or is paid for
seventy (70) hours or more. Contributions shall be paid by the fifteenth (15th)
of the month following the month in which they are earned. The contribution
rates are set by the Trustees on an annual basis.

INITIAL CONTRIBUTION RULE:

Each employee under this agreement must work a period of  ninety (90) calendar
days before the Employer is required to make the initial contributions.
Contributions on new employees are due the first (1st) of the month following
the qualifing period.

BENEFITS AND ELIGIBILITY:

The benefits provided under the Managed Care Plan and the rules by which
employees and dependents, if applicable, become eligible for benefits, shall be
determined by the Board of Trustees of the Southern California Lumber Industry
Welfare Fund and shall be described in the Plan Document and other materials
published by the Trustees.

TRUST AGREEMENT:

The Employer and Union subscribe to and agree to be bound by the provisions of
the Trust Agreement creating the Southern California Lumber Industry Welfare
Fund, as revised and restated September 1, 1986,

16


--------------------------------------------------------------------------------




and all amendments thereafter adopted. This includes Article IX, Sections 4 and
5, which gives the Board of Trustees the authority to set contribution rates on
an annual basis.

CONFLICT WITH OTHER SECTIONS:

The provisions of this Section supersede any and all other language contained in
this Agreement (or any extension thereof or side agreement) if it conflicts with
the language of this Welfare Contributions Section.


ARTICLE 24
PAID VACATIONS

Section a)             Each employee shall receive one (1) week’s vacation with
pay after one (1) year of service with the Employer and two (2) weeks vacation
with pay after two (2) years of service with the Employer, three (3) weeks
vacation with pay after eight (8) years of service with the employer and four
(4) weeks vacation after fifteen (15) years of service with the Employer.

Section b)             Vacation pay for each week of vacation shall be computed
by multiplying the employee’s normal straight time rate of pay by forty (40)
hours for each week of vacation.  Payment for accrued vacation will be made on
the payroll period following the employee’s anniversary date.

Section c)             Each employee shall be considered as having a year’s
continuous service and a year’s eligibility for vacation for each completed
year, starting from the date of his employment, in which he has worked at least
fourteen hundred (1400) straight time hours for the Company.

Section d)             The employee shall take his vacation within the fifty-two
(52) weeks after he has become eligible for a vacation, and he shall not receive
vacation pay in lieu thereof unless there are extenuating circumstances
requiring his particular skill or service beyond the fifty-two (52) week
period.  Any eligible employee who is permanently laid off or discharged shall
be paid for his accrued vacation at the time of such layoff or discharge. 
Vacations earned over two (2) successive years must be separated by a minimum
period of thirty (30) days.

Section e)             The Company, in scheduling vacations, will, insofar as
possible without interfering with efficient operations consider the wishes of
the employees.  In the event of a conflict in vacation schedules, recognition
shall be given to seniority.

Section f)               If a recognized holiday occurs during the time an
employee is absent on an earned vacation, he may absent himself for one (1) more
day and he shall become entitled to an additional eight (8) hours of pay at the
straight time rate, providing he qualifies in all other respects for such
holiday pay.

Section g)            Any employee who has worked less than fourteen hundred
(1400) straight time hours or who is terminated after he has completed twelve
(12) months or more of continuous service with the Company since the date he was
last employed, shall be granted one-twelfth (1/12) of one (1), two (2) or three
(3) weeks, etc., vacation pay,

17


--------------------------------------------------------------------------------




whichever applies, for each month of service since his last anniversary date in
which month he has completed one hundred-twenty (120) straight time hours.

Section h)            Those employees who terminate or have been terminated and
who have had less than one (1) year’s service will not be eligible for any
vacation payment.  Thos employees who are laid off for lack of work and who have
had less than one (1) year’s service will be eligible for accumulated vacation
payment at the rate of one-twelfth (1/12) of one (1) week for each month of
service since their hire date in which they have completed one hundred-twenty
(120) straight time hours.

Section i)               Any employee laid off through reduction of force, or
any other reason beyond the employee’s control, and re-employed in conformance
with seniority provisions shall be considered as having been continuous service
completed.

Section j)               The amount of taxes to be deducted from the employee’s
anniversary vacation and sick leave check will be at the same tax rate that was
taken from the regular pay check for that week had vacation or sick leave not
been paid.


ARTICLE 25
UNION LABEL

It is hereby understood and agreed by the Company and the Union that an
application shall be made for the Union Label to the First General
Vice-President of the United Brotherhood of Carpenters and Joiners of America. 
If the application is approved, and the Union Label is issued by the United
Brotherhood of Carpenters and Joiners to be placed upon the Company’s products,
it is understood and agreed that the Label shall remain the property of the
United Brotherhood of Carpenters and Joiners of America, and shall be at all
times in the possession of a member of the United Brotherhood of Carpenters and
Joiners of America; and that said Union Label shall at no time be used in any
manner that will be detrimental to the interest and welfare of the members of
the United Brotherhood, and upon evidence that said Union Label is being used in
a manner detrimental and harmful to the members of the United Brotherhood of
Carpenters and Joiners of America, then the use of the said Label shall
immediately be withdrawn from the mill, shop, factory, or manufacturing
establishment of the Company.

18


--------------------------------------------------------------------------------





ARTICLE 26
SICK PAY

Section a)             All employees covered by this Agreement who have worked
for the company one (1) year shall commence to accumulate up to two (2) days
sick pay in equal monthly increments to a maximum of sixteen (16) hours.

Section b)             All employees covered by this Agreement who have worked
for the Company three (3) consecutive years shall commence to accumulate up to
three (3) days sick pay in equal monthly increments to a maximum of twenty-four
(24) hours.

Section c)             All employees covered by this Agreement who have worked
for the Company four (4) consecutive years shall commence to accumulate up to
four (4) days sick pay in equal monthly increments to a maximum of thirty-two
(32) hours.

Section d)             All employees covered by this Agreement who have worked
for the Company five (5) consecutive years shall commence to accumulate up to
five (5) days sick pay in equal monthly increments to a maximum of forty (40)
hours.

Section e)             Sick leave pay will be accrued in equal monthly
increments throughout the year for any month the employee had worked a major
portion thereof, and may not be taken faster than accumulated.

Section f)               The unused portion of sick leave will be paid off at
the employee’s anniversary date of employment.

Section g)            Any employee laid off through reduction of force and
re-employed within twelve (12) months shall be considered as having been
continuously employed for purposes of determining consecutive years of service.

19


--------------------------------------------------------------------------------





ARTICLE 27
LEAVE OF ABSENCE

Section a)             Personal Leave – At the discretion of the Company, leaves
of absence may be granted for personal reasons for a period not to exceed thirty
(30) days upon written application.  No employee shall receive more than thirty
(30) days total personal leave of absence in any one (1) year except under
special circumstances.

Section b)             The Company will grant leaves of absences in accordance
with the law, provided employees’ requests for such leaves are timely and
accompanied with the appropriate documentation, including a certificate from a
qualified physician when applicable.

Section c)             In no event does the Company have to grant a personal
leave or sick leave of absence in excess of the time the employee has been
employed by the Company.

Section d)             Any employee on a personal, industrial or sick leave of
absence must notify the Company and the Union personally every thirty (30) days
in order to retain such leave rights or may be terminated.  Also, a personal
leave or sick leave of absence shall not be granted under this clause to work
elsewhere.  Any employee working elsewhere while on a personal leave or sick
leave of absence may be terminated.

Section e)             The Union and the Steward shall be provided a list
monthly of all employees on personal leave or sick leave of absence, who have
been absent in excess of thirty (30) days.

Section f)               All requests for leave of absence must be in writing
and all leaves of absence granted must be in writing.  Seniority status will
accumulate and continue during leave of absence.


ARTICLE 28
HOLIDAY PAY

Section a)             The Company will recognize holidays as follows:

Labor Day

 

Day before or after Christmas Day

Good Friday

 

Christmas Day

Memorial Day

 

Day before or after New Year’s Day

Fourth of July

 

New Year’s Day

Thanksgiving Day

 

Employee’s Anniversary Date

Friday after Thanksgiving

 

 

 

Section b)             An employee who has been on the payroll of the Company
for a period of sixty (60) days or more prior to a recognized holiday and has
worked his last scheduled working day prior to the holiday, and his next
scheduled working day after the holiday, shall receive holiday pay based on the
number of hours that would have been worked had such day not been a holiday,
times his straight time hourly rate, including those holidays falling on
Saturday or Sunday.  Where a recognized holiday falls on a Saturday or Sunday,
it will be celebrated on Friday or Monday.

20


--------------------------------------------------------------------------------




Section c)             An employee absent for a period not to exceed thirty (30)
days for industrial   accident, lay off or absence for illness (which is
substantiated with doctor’s verification), shall qualify for holiday pay if the
holiday falls within that period.

Section d)             The anniversary date holiday will be paid on the
employee’s anniversary but the day off may be observed on some other day within
a following ninety (90) day period by mutual agreement between the employee and
his supervisor.  Employees must schedule the day of observance of the holiday at
least one (1) week in advance.

Section e)             If the anniversary date holiday is to be observed on a
day other than the employee’s anniversary date and scheduling such results in
interfering with efficient operations, recognition shall be given to seniority
in scheduling of those employees requesting that day.

Section f)               By mutual agreement, between the Company and the Union,
the observance of this anniversary date holiday may be moved off the anniversary
date, by shift, so as to provide that the swing or graveyard shifts do not have
to begin or end a shift on Christmas Day or Christmas Eve.

Section g)            Any employee who is called in and/or is excused for being
late less than one quarter (1/4) hours in reporting to work on the last
scheduled working day prior to the holiday or the next scheduled working day
after the holiday will be eligible for the holiday pay.  Should there be two (2)
days holiday in succession, lateness on the “day before the Holiday” will then
apply to qualifying for holiday pay on the first of the two (2) holidays and
lateness on the “Holiday” or the “day after the Holiday” will apply to
qualifying for holiday pay on the second holiday.

Section h)            Upon approval, any employee who has earned safety hours
can use those hours before or after a holiday provided they give their
supervisor one (1) weeks notice.

Section i)               The Company will make every effort not to schedule work
the weekends of Labor Day, Memorial Day and Good Friday.  All work on these
weekends should be on a voluntary basis.


ARTICLE 29
JURY DUTY PAY

An employee called for jury duty shall be entitled to the difference between his
jury duty pay for each day of jury duty and eight (8) times his hourly rate of
pay in effect at the time he is called to serve.  Expense money received by the
employee as a result of jury duty service shall not be included when calculating
the difference.

A swing or graveyard shift employee will be excused from work on days on which
he has served jury duty.  Jury duty pay for such employee shall include his
regular shift bonus.

Jury duty differential pay shall be given for each day of actual jury duty
service, not to exceed in the aggregate thirty (30) days during any twelve (12)
month period for any employee.

21


--------------------------------------------------------------------------------




In order to be eligible for payment, an employee must notify the personnel
office within twenty-four (24) hours of the receipt of notice of selection of
jury duty and must furnish a written statement from the appropriate public
official showing the date and time served and the amount of jury pay received.


ARTICLE 30
FUNERAL PAY

Section a)             In the event of the death of a member of the immediate
family, an employee will, at his request, be granted up to three (3) consecutive
work days off with pay of eight (8) times his straight time hourly rate of pay
per day, to attend the funeral.  Should the employee attend a funeral outside a
three hundred (300) mile radius, the employee will be granted up to four (4)
consecutive work days off with pay and be granted an additional six (6)
consecutive days off without pay if requested.  Should a funeral occur during an
employee’s vacation or on a holiday, time off from work will be extended for an
equivalent period.

Section b)             “Immediate family” is defined as spouse, parents of the
employee or spouse, step parents, brothers and sisters, or step brothers and
step sisters, children, (natural, step or adopted or children in the process of
being adopted), and grandparents.

Section c)             Proof of death, attendance at the funeral and
relationship to the deceased must be submitted by the employee for funeral leave
pay to be granted.

Section d)             An employee who does not attend the funeral will not be
eligible for any funeral pay.

Section e)             Considering possible operational difficulties, extensions
granting additional time will be reviewed on an individual basis when they
occur.

22


--------------------------------------------------------------------------------



ARTICLE 31
EMPLOYEE RETIREMENT SAVINGS PROGRAM

Section a)             Effective November 1, 1977, and under government
regulations, a contributory savings plan was established whereby the Company and
eligible employee may contribute a specified amount for each hour worked.  The
funds will be placed into a Retirement Trust Account and will be managed by an
independent trustee.  Company contributions remain in the Trust Fund and cannot
be returned to the Company under any circumstances.  Provisions are made for
withdrawals of all or part of each employee’s contributions, temporary
suspensions of participation and sharing of Company contributions and fund
earnings, all in accordance with government regulations.

Section b)             The schedule of Company contributions is as follows:

Effective November 1, 2002 $.50 per hour of each hour worked.

Effective November 1, 2003 $.55 per hour of each hour worked.

Effective November 1, 2004 $.60 per hour of each hour worked.

The amount of the minimum participant’s contributions for the term of the
contract will be as follows:

$.25 per hour for each hour worked.

Section c)             Each participant will have the option to contribute the
minimum participants contributions as specified above or an amount equal to
twice (2) the Company’s contribution, though not to exceed ten percent (10%) of
the participant’ annual earnings for all participating years in five cents
($.05) per hour increments.  A participant may elect to have his contributions
raised from the minimum yearly rate to the maximum rate at any time during the
year.

Section d)             A participant contributing the maximum may reduce his
contribution back to minimum at any time, however, he may not elect to move up
to the maximum contribution again until the next anniversary date of the
contract.

Section e)             Regardless of which option the participant selects, the
Company’s contribution will only be the amount specified above.

Section f)               A summary of the Plan shall be made available to all
employees.

Section g)            A copy of the entire Plan will be furnished to the Union. 
Such plan will be available for inspection at the office of the Company and/or
the Union during normal business hours.

Section h)            Such Plan is continually subject to Internal Revenue
Service approval and other cognizant authority.  The Company and the Union
acknowledge that if changes are required in order to maintain tax exempt status
and qualifications, such changes will be submitted by the company and the Union
will be notified.

23


--------------------------------------------------------------------------------





ARTICLE 32
GENERAL PROVISIONS

Section a)             The company reserves the right to schedule inventories at
any time.  When scheduling inventories, the Company will request those employees
it considers best suited for the inventory.  However, if a sufficient number of
these employees have not volunteered, the Company reserves the right to schedule
the remaining qualified employees.  Individuals selected for the taking of
physical inventories may be done so without regard to seniority or equalization
of hours during the time that the inventory is taken.  The Company retains the
right to schedule any salaried management employee to perform any of the
functions in the performance of the inventory.

The rate of pay for taking physical inventories will be the regular straight
time hourly rate of pay of the employee.

The Company will make every reasonable effort to relieve any employee who has
good reason to be excused if, in the Company’s opinion, a suitable replacement
can be found.

Section b)             Supervisory personnel shall not perform work on a
Bargaining Unit job if the result would be to displace active employees from
gainful employment, but this will not prevent such work; 1) in emergencies
affecting or threatening to affect the safety of person, building or equipment,
2) in the instruction and training of employees, 3) in testing materials and
production, 4) development of new products, new or changed equipment or
procedures; and 5) in the performance of necessary work when production
difficulties are encountered.  If a supervisor is going to perform such duties
as described above for an extended period, he shall first notify the Shop
Steward.

Section c)             The General Work Rules, Safety Rules, Absentee Policy,
and Sexual Harassment Policy and Drug, Alcohol and Controlled Substance Policy
have been reviewed and approved to become part of this Agreement, but will be
posted and issued in separate form rather than as part of the main body of this
Agreement.  The rules or policies may be revised or added to as changing
conditions may require, but no new rules or policies will be enforced until
adequate notice has been given by posting the new rule or policy on the Company
bulletin board.  Before posting of any rules changes or the changing of these
Company’s policies, the Company will meet with the Union to explain the
necessity and reasonableness of the revision or addition.

Section d)             The waiver of any breach or condition of this Agreement
by either party shall not constitute a precedent for any further waiver of any
such breach or condition.

Section e)             Heading to Articles, Sections, or Subsections of this
Agreement have been supplied for convenience only and are not to be taken as
limiting or extending the meaning of any of the provisions of the Agreement.

24


--------------------------------------------------------------------------------




Section f)     Words used in the singular form shall be deemed to include the
plural, and vice versa, in all situations where they would apply.

Section g)    It shall be the responsibility of employees to notify the Company
Personnel Office in writing of their current address and telephone number and
any change thereof.  The Company shall be considered as having complied with any
notice requirements if such notice is sent to the employee’s last address on
record.  The Company will supply change of address forms.

Section h)    The Company may use temporary service bureau employees when there
are no regular full time employees on layoff status or, if so, are not
interested in working short–term assignments.  Additionally, under normal
circumstances, no temporary service bureau employee shall remain a non-Company
employee after a maximum of forty-five (45) days of employment without a joint
agreement between the Company and the Union.


ARTICLE 33
SOLE AND ENTIRE AGREEMENT

This Agreement concludes all collective bargaining between the parties hereto
during the term hereof and constitutes and supersedes all prior agreements and
undertaking, oral or written, expressed or implied, or practices, between the
Company and the Union or its employees, and expresses all obligations and
restrictions imposed on each of the respective parties during its term.

25


--------------------------------------------------------------------------------




ARTICLE 34
DURATION OF AGREEMENT

 

This AGREEMENT shall remain in full force and effect until October 31, 2008, and
shall continue from year to year thereafter unless either party notifies the
other of a desire to amend, modify, or terminate, in which event notice shall be
given in writing at least sixty (60) days, but not more than seventy-five (75)
days prior to the expiration date thereof. In the event of a notice of intention
to terminate, modify or amend, negotiations shall begin within fifteen (15) days
after the delivery of such notice.

FOR THE COMPANY:

INTERNATIONAL EXTRUSION CORPORATION
1000 Meridian Avenue
Alhambra, California

By

/s/ [ILLEGIBLE]

 

 

 

 

Date

11/12/05

 

 

FOR THE UNION:

CABINET MAKERS AND MILLMEN LOCAL 721

By

/s/ [ILLEGIBLE]

 

 

 

 

Date

11/18/05

 

 

26


--------------------------------------------------------------------------------




EXHIBIT “A”

CLASSIFICATION & HOURLY WAGE SCHEDULE

Classification

 

11/05

 

11/06

 

11/07

 

 

 

 

 

 

 

 

 

GRADE #1

 

$

16.60

 

$

16.90

 

$

17.20

 

62 Die Repair A

 

 

 

 

 

 

 

90 Maintenance

 

 

 

 

 

 

 

97 Tool & Die Maker A

 

 

 

 

 

 

 

69 MPS Coordinator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #2

 

$

13.67

 

$

13.97

 

$

14.27

 

73 Maintenance B

 

 

 

 

 

 

 

85 Semi Truck Driver

 

 

 

 

 

 

 

86 Die Repair B

 

 

 

 

 

 

 

96 Tool & Die Maker B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #3

 

$

12.98

 

$

13.28

 

$

13.58

 

65 D.C. Operator

 

 

 

 

 

 

 

68 Press Operator

 

 

 

 

 

 

 

99 Quality Control

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #4

 

$

12.23

 

$

12.53

 

$

12.83

 

12 Paint Equipt Operator

 

 

 

 

 

 

 

80 Truck Driver

 

 

 

 

 

 

 

93 Crane Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #5

 

$

11.39

 

$

11.69

 

$

11.99

 

32 Assistant D.C. Operator

 

 

 

 

 

 

 

40 Lift Truck Driver

 

 

 

 

 

 

 

50 Saw Operator

 

 

 

 

 

 

 

54 Furnace Operator

 

 

 

 

 

 

 

64 Fabricator

 

 

 

 

 

 

 

67 Assistant Press Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #6

 

$

10.87

 

$

11.17

 

$

11.47

 

10 Die Repair C

 

 

 

 

 

 

 

33 Head Stretcher

 

 

 

 

 

 

 

34 Data Entry

 

 

 

 

 

 

 

42 Maintenance C

 

 

 

 

 

 

 

51 Water Treatment Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #7

 

$

8.90

 

$

9.20

 

$

9.50

 

22 Material Handler

 

 

 

 

 

 

 

26 Janitor

 

 

 

 

 

 

 

 

27


--------------------------------------------------------------------------------




EXHIBIT “A”

For the term of this Agreement Leadpersons and MPS Coordinators shall receive a
rate of eighty-five cents (85¢) per hour over the rate of the highest
classification supervised or eighty-five cents (85¢) per hour over Grade #3
level, whichever is the highest.

The employees who, as of the effective date of this Agreement, are receiving a
rate of pay in excess of that provided for in Exhibit “A”, shall be classed as
Red Circle rate employees and shall not have their Red Circle rate reduced
during the life of this Agreement so long as they continue to work in the
classification to which they are assigned as of the date of the signing of this
Agreement.

New employees shall not be hired at less than the State minimum hourly wage. 
Within thirty (30) days, they shall be classified and they will receive
progressionary increases in an amount no less than twenty cents ($.20) per hour
on the first Monday of the month until they reach the proper rate of pay for
their classification.

Furnace Clean-up:  A premium of thirty-five cents ($.35) per hour to be paid
during the time the inside of the furnace is being cleaned by the crew.

IMPLEMENTATION OF THE GENERAL WAGE INCREASE

FIRST YEAR (11/1/05 – 10/31/06)

Continue rates of pay for all employees.

SECOND YEAR (11/1/06 – 10/31/07)

Increase the rate of pay for all non-progressionary employees thirty cents
($.30) per hour.

THIRD YEAR (11/1/07 – 10/31/08)

Increase the rate of pay for all non-progressionary employees thirty cents
($.30) per hour.

All employees, including those employees who are receiving Red Circle rates, but
excluding employees who are in progression, shall receive the cents per hour
increase that the rate of their job increases.  Employees in progression will
continue to move toward rate with normal progressionary increases.

28


--------------------------------------------------------------------------------




EXHIBIT “B”

MAINTENANCE & DIE REPAIR PROGRESSION

It is agreed that the following progressions shall be effective in the
Maintenance and Die Repair Departments:

Maintenance

 

Die Repair

 

 

 

 

 

Maintenance C

 

Die Repair C

 

Maintenance B

 

Die Repair B

 

Maintenance A

 

Die Repair A

 

 

Jobs above the starting level in these departments will be bid only if there is
no one in the department qualified to advance at the time of the opening.

Employees at the C level will have their performance reviewed by the Company
after one (1) year on the job and each six (6) months thereafter to determine if
they are qualified to move to the next progression level.  Employees at the B
level will have their performance reviewed at six (6) months intervals to
determine if they are qualified to move to the next progression level.

The Company may at its discretion, accelerate the rate of progression for
employees who demonstrate exceptional job performance.  Rates between the
specified progression levels will be used only in unusual circumstances.

The Company will determine how many employees are needed at the C, B, or A level
at any one time.

As part of this program maintenance jobs descriptions will be written with the
goal of more specifically outlining qualification requirements at each level,
including the starting jobs.

29


--------------------------------------------------------------------------------




EXHIBIT “C”

ATTENDANCE POLICY

General

The purpose of this policy is to provide guidelines, so that employees will know
the acceptable limits of absenteeism and tardiness, and to provide a framework
for consistent disciplinary action when such limits are exceeded.

Each employee is expected to be on the job during all scheduled working hours,
including properly scheduled overtime.  Each supervisor is responsible for the
correct application of this policy.

The main telephone number at International Extrusion is (626) 576-2424 8:00 a.m.
– 5:00 p.m.

Extrusion Dept

 

-

 

(626) 943-2326

Anodizing Dept

 

-

 

(626) 943-2346

Packing Dept

 

-

 

(626) 943-2351

Die Shop

 

-

 

(626) 943-2381

Paint Dept

 

-

 

(626) 943-2309

Maint Dept

 

-

 

(626) 943-2368

Foundry

 

-

 

(626) 943-2345

Shipping

 

-

 

(626) 943-2328

 

Notification

Employees are required to notify their supervisor prior to the start of their
work shift in order for the call-in to be considered valid.  Whenever possible,
the call should be placed directly by the employee.  If that is impossible,
notification from someone in the employee’s household will be acceptable.  The
supervisor should also be informed of the reason for the absence or tardiness
and the expected date (or time) of return to work.

Excused Absence

The supervisor will excuse an employee’s absence for the reasons such as:

·                  Jury Duty

·                  Military Leave

·                  Funeral Leave

·                  Approved Vacation and Paid Sick days

·                  Family or Pregnancy Leave

·                  Reported on-the-job injuries while under the care of a doctor

·                  Holidays

·                  Temporary lack of work or lay-off

·                  Hospital stays not to count against attendance record
provided the employee has a doctor’s excuse.

Excessive Absenteeism or Tardiness

We realize that a certain amount of absenteeism may occur.  Occasionally it may
be necessary for employees to be absent from work for purely personal reasons. 
The design of the following system allows for such occurrences and yet provides
a means to take positive disciplinary action when employee’s records become
excessive.

·                  Each time an employee fails to come to work as scheduled, it
will be counted as an occurance of absence unless excused for one of the reasons
listed above.

·                  Any time an employee leaves work early, which results in an
employee working less than one half (1/2) the normal scheduled hours for that
day will be treated as one (1) absence.

30


--------------------------------------------------------------------------------




·                  Lateness or leaving early, but after the employee has worked
more than one half (1/2) the normal scheduled hours for that day will be treated
as a tardy.

The following guidelines are to be used in implementing this system:

Absences

a)

 

3 incidents =

Verbal Warning

b)

 

4 incidents =

Written Warning

c)

 

5 incidents =

One (1) Day Suspension

d)

 

6 incidents =

Possible Termination

 

Unreported, unexcused absences (No call-No Show) will result in a written
warning for the first offense, suspension (3 days) for the second offense and
termination for the third offense.  These absences will also count as incidents.

Tardies

a)

 

11 incidents =

Verbal Warning

b)

 

13 incidents =

Written Warning

c)

 

15 incidents =

One (1) Day Suspension

d)

 

17 incidents =

Possible Termination

 

A rolling year will be the time frame considered.  It is defined as a twelve
(12) month period starting the month of the first incident occurred (absence or
tardy).  After a one (1) year period from the first incident, as each new month
finishes the incidents in the corresponding month of the prior year will be
dropped.

No call No Shows

a)

 

1st offense =

Written Warning

b)

 

2nd offense =

three (3) Day Suspension

c)

 

3rd offense =

termination

 

After receiving three (3) suspensions in a rolling year, an employee may be
terminated at the next incident of absence or tardiness even though the employee
may have less than six (6) absentee incidents or 17 tardiness incidents.

31


--------------------------------------------------------------------------------